IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 364 EAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
KEITH ALEXANDER,                           :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Application to Amend the

Petition for Allowance of Appeal is GRANTED and Permission to Amend Letter and the

Petition for Allowance of Appeal are DENIED.